Citation Nr: 1028689	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for major depressive disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1967 to January 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision by the Portland, Oregon Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2008, the Veteran 
requested a Travel Board hearing; however, he failed to report to 
such hearing scheduled in September 2008.  This matter was before 
the Board in July 2009 when it was remanded for further 
development (to include a VA examination, for which the Veteran 
failed to report on the scheduled date in September 2009).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

A review of the VA medical records notes that the Veteran has 
identified J. M., M.D. as a private physician who has treated him 
for his psychiatric disability.  Specifically it is noted in a 
July 2006 VA mental health record that such physician prescribed 
psychiatric medications the year prior.  On a Form 21-4142 
(authorization for release of records)(signed June 21, 2010 -
received at the RO on June 28, 2010 - after the issuance of the 
June 8, 2010 supplemental statement of the case (SSOC)), the 
Veteran identified Dr. J. M., as a treatment provider whose 
records (from 2000-2005) he considered to be pertinent evidence 
in the matter at hand, and which he requested the RO to secure.  
There are no records from Dr. J.M. associated with the claims 
file.  Because the Veteran has identified private treatment 
records that are outstanding and may be pertinent, VA has a duty 
to assist him in securing such records.  In this regard the 
Veteran is advised that under 38 C.F.R. § 3.158(a) where evidence 
requested in connection with a claim for VA benefits is not 
received within a year of the request, the claim is to be 
considered abandoned.  He is further advised that ultimately it 
is his responsibility to ensure that any private records are 
received.
Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of the complete records of all treatment 
the Veteran has received for his 
psychiatric disability from Dr. J. 
McKellar (and specifically including 
records from 2000-2005).  If an updated 
release form is needed to secure the 
records, the Veteran must assist in this 
matter by providing such release.  If the 
records sought are not received in 
response to the RO's request, the RO 
should notify the Veteran of such, and 
remind him that ultimately it is his 
responsibility to ensure that the records 
are received.  After this development is 
completed, the RO should review the 
records and arrange for any further 
development suggested by the information 
therein (to include arranging for another 
examination, if indicated).

2.	The RO should then readjudicate the claim.  
If it remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

